DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 14 – 16 have been cancelled. Claims 1 – 13 and 17 – 20 have been amended. Claims 21 – 23 are new. Therefore, claims 1 – 13 and 17 – 23 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 7/26/2022, and the supplemental amendment filed on 7/29/2022, have been entered. Applicant’s amendment overcomes all previously set-forth 112(b) rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,483,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 of instant application 16/686,340 are recited in claim 21 (and claims 1 and 11) of U.S. Patent No. 11,483,902.
Instant Application 16/686,340
U.S. Patent No. 11,483,902
1. An inductive heating device for heating an aerosol- forming substrate, the inductive heating device comprising: 
	a device housing
	a DC power source having a DC supply voltage,
	a power supply electronics configured to operate at a frequency in a range of 1 MHz to 30 MHz, the power supply electronics comprising a DC/AC inverter connected to the DC power source, the DC/AC inverter including a Class-E power amplifier including a transistor switch, a transistor switch driver circuit, and an LC load network configured to operate at an ohmic load smaller than 2 Ohms, wherein the LC load network comprises a shunt capacitor and a series connection of a capacitor and an inductor having an ohmic resistance, and
	a cavity arranged in the device housing, the cavity having an internal surface shaped to accommodate at least a portion of the aerosol-forming substrate wherein, when, the portion of the aerosol-forming substrate is accommodated in the cavity, the inductor of the LC load network is configured to inductively couple to a susceptor positioned within the aerosol- forming substrate to heat the aerosol-forming substrate during operation.
1. An inductive heating device for heating an aerosol-forming substrate, the inductive heating device comprising: 
	a device housing; 
	a DC power source configured to provide a DC supply voltage and a DC current; 
	power supply electronics configured to operate at a frequency ranging from 1 MHz to 30 MHz, the power supply electronics comprising a DC/AC converter connected to the DC power source, the DC/AC converter comprising an LC load network configured to operate at an ohmic load smaller than 2 Ohms, wherein the LC load network comprises a series connection of a capacitor and an inductor having an ohmic resistance; and 
	a cavity arranged in the device housing, the cavity having an internal surface shaped to accommodate at least a portion of the aerosol-forming substrate, the cavity being arranged such that upon accommodation of the portion of the aerosol-forming substrate in the cavity the inductor of the LC load network is inductively coupled to  a susceptor positioned in thermal proximity relative to the aerosol-forming substrate during operation, 
	wherein the power supply electronics further comprises a microcontroller programmed to, in operation, determine from the DC supply voltage of the DC power source and from the DC current drawn from the DC power source an apparent ohmic resistance, and further programmed to, in operation, determine from the apparent ohmic resistance a temperature of the susceptor.11. An aerosol-delivery system comprising the inductive heating device according to claim 1, ....21. The aerosol-delivery system according to claim 11, wherein the susceptor is positioned within the aerosol-forming substrate during operation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 10 – 13, and 17 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0234315) in view of Nelson (US 2007/0045288), Pribble et al. (US 2006/0145761), Mattaboni et al. (US 2007/0114945), and Campbell et al. (US 5,613,505).
Regarding claim 1, Li discloses an inductive heating device for heating an aerosol-forming substrate (“high-frequency induction atomization device” [Abstract]; “a current used by the atomizing core for heating is generated by high frequency induction” [0010]), the inductive heating device comprising:
a device housing (Fig. 2, housing shown as comprising first housing 13 and second housing 18 [0017])
a power source having a supply voltage (Fig. 2, power supply 10 [0017])
a power supply electronics configured to operate at a frequency (Fig. 2, high frequency generator 6 [0017], which is electrically connected to power supply 10 [0019]; “an operation frequency at 1 MHz-960 MHz” [0008]), and
a cavity arranged in the device housing (Fig. 2, the cavity is the space within housing 18), the cavity having an internal surface shaped to accommodate at least a portion of the aerosol-forming substrate (Fig. 2, the aerosol-forming substrate includes atomizing core 1 and liquid storage component 14 [0017]) wherein, when, the portion of the aerosol-forming substrate is accommodated in the cavity, an inductor is configured to inductively couple to a susceptor to heat the aerosol-forming substrate during operation (“the atomizing core 1 set in the high frequency coil 3 generates a high frequency current by induction, therefore the temperature of the atomizing core 1 raises sharply to the boiling point of the atomizing liquid in the atomizing core 1 and the liquid storage component 14, the atomizing liquid is hence vaporized” [0023]; Fig. 2, high frequency coil 3 corresponds to the inductor; helix heater 2 [0017] corresponds to the susceptor).
Li does not expressly disclose wherein the power source having a supply voltage is a DC power source having a DC supply voltage.
Nelson is directed toward an inhaler [Title] that can heat an aerosol-forming substrate such as tobacco [0054], and that can do so via inductive heating [0052]. Nelson discloses a DC power source comprising a rechargeable DC battery (“volatizing device 100 may include a battery 132” [0063]; “Examples of batteries include alkaline, nickel cadmium, nickel metal hydride, lithium ion, polymer lithium ion, and other materials” [0064]; these are known to be DC batteries; “battery 132 may be rechargeable and/or disposable” [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power source having a supply voltage is a DC power source having a DC supply voltage. This is the simple substitution of one known element (a DC power source, as described by Nelson) for another (a power source as described by Li) to achieve the predictable result of powering an inductively-heated aerosol-forming device.
Li does not expressly disclose the power supply electronics comprising a DC/AC inverter connected to the DC power source, the DC/AC inverter including a Class-E power amplifier including a transistor switch, a transistor switch driver circuit, and an LC load network configured to operate at an ohmic load, wherein the LC load network comprises a shunt capacitor and a series connection of a capacitor and an inductor having an ohmic resistance.
Pribble is directed toward a high-efficiency switch mode power amplifier [Title]. Pribble solves the same problem as the Applicant, which is how to provide highly-efficient power supply electronics (Applicant’s specification at page 7, lines 9-10; Pribble at [0002]). Pribble discloses power supply electronics configured to operate at a frequency (Pribble’s invention utilizes a “high frequency transistor” [0009]), the power supply electronics comprising a DC/AC inverter connected to a DC power source (Pribble refers to “DC power” and includes an equation with “DCin”, indicating a DC power source [0034]), the DC/AC inverter including a Class-E power amplifier (“FIG. 1, a single-stage class E amplifier circuit model 10” [0027]) including a transistor switch (see annotated Fig. 1), a transistor switch driver circuit (see annotated Fig. 1, and the Fig. 4 graph showing vi), and an LC load network configured to operate at an ohmic load, wherein the LC load network comprises a shunt capacitor and a series connection of a capacitor and an inductor having an ohmic resistance (see annotated Fig. 1; these elements will necessarily have an ohmic resistance; the LC load network of Pribble operates at some ohmic load value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, the power supply electronics comprising a DC/AC inverter connected to the DC power source, the DC/AC inverter including a Class-E power amplifier including a transistor switch, a transistor switch driver circuit, and an LC load network configured to operate at an ohmic load, wherein the LC load network comprises a shunt capacitor and a series connection of a capacitor and an inductor having an ohmic resistance. This configuration constitutes a highly-efficient power supply, which can be utilized in devices requiring a relatively-high output power while maximizing efficiency (that is, minimizing the amount of power dissipated within the electronic components), as recognized by Pribble ([0002], [0003]).
Li / Pribble does not expressly disclose wherein the operating frequency is in a range of 1 MHz to 30 MHz, or wherein the ohmic load is smaller than 2 Ohms. However, it is noted that Li discloses wherein the operating frequency is 1 MHz-960 MHz [0008].
Mattaboni is directed toward an inductively-coupled power source [Title]. Mattaboni solves the same problem as the Applicant, which is how to provide highly-efficient power supply electronics (Applicant’s specification at page 7, lines 9-10; Mattaboni describes utilizing a Class E power amplifier for improved efficiency at [0036]). Mattaboni discloses wherein an operating frequency may be “approximately 27 MHz” [0031], and wherein an ohmic load may be “5 ohms or less” [0037].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the operating frequency is in a range of 1 MHz to 30 MHz, or wherein the ohmic load is smaller than 2 Ohms. One of ordinary skill in the art would find it obvious to design an LC load network, such as that in Pribble, that operates at ohmic load that is required for the given application, and would find it obvious to utilize an operating frequency that adequately results in the desired power being supplied to the load. Furthermore, regarding the claimed frequency in a range of 1 MHz to 30 MHz, and the claimed ohmic load smaller than 2 Ohms, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.
Li does not expressly disclose wherein the susceptor is positioned within the aerosol-forming substrate. 
Campbell is directed toward inductive heating systems for smoking articles [Title]. Campbell discloses a susceptor positioned within an aerosol-forming substrate (“The susceptor comprises an integral layer 400 having various discontinuities 410 therethrough. For example, integral layer 400 can be a screen, mesh or perforated foil of a suitable susceptor material and is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM, as shown in FIGS. 10A and 10B” [Col. 10, lines 45-51]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the susceptor is positioned within the aerosol-forming substrate. “This arrangement increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].

    PNG
    media_image1.png
    404
    849
    media_image1.png
    Greyscale

Fig. 2 of Li


    PNG
    media_image2.png
    385
    702
    media_image2.png
    Greyscale

Fig. 1 of Pribble, annotated

Regarding claim 2, Li discloses wherein device is configured for heating an aerosol-forming substrate of a smoking article (paragraph [0023] describes wherein “simulated smoke” is formed).

Regarding claim 3, Li does not expressly disclose wherein the device is configured for heating a tobacco-laden solid aerosol-forming substrate of a smoking article.
Campbell discloses a device configured for heating a tobacco-laden solid aerosol-forming substrate of a smoking article (“The susceptor comprises an integral layer 400 having various discontinuities 410 therethrough. For example, integral layer 400 can be a screen, mesh or perforated foil of a suitable susceptor material and is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM, as shown in FIGS. 10A and 10B” [Col. 10, lines 45-51]; additionally, Col. 10, line 44 – Col. 11, line 15 refers to a laminate of tobacco flavor medium, as well as an integral frame with perforations/openings supporting the tobacco flavor medium, indicating that the tobacco flavor medium is solid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the aerosol-forming substrate is a tobacco-laden solid aerosol-forming substrate of a smoking article. This allows the user to inhale a desired aerosol (tobacco), and “increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].

Regarding claim 4, Li / Nelson / Pribble / Mattaboni / Campbell does not expressly disclose wherein the DC supply voltage of the DC power source is in the range of 2.5 Volts to 4.5 Volts, and wherein the DC supply amperage of the DC power source is in the range of 2.5 Amperes to 5 Amperes. However, Campbell discloses wherein an input supply voltage could range between 3 and 24 VDC, depending on the circuit application [Col. 15, lines 5-6].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the DC supply voltage of the DC power source is in the range of 2.5 Volts to 4.5 Volts, and wherein the DC supply amperage of the DC power source is in the range of 2.5 Amperes to 5 Amperes, since it would be obvious to provide a power source that is capable of supplying the voltage that is required for powering the electronic components, and to provide a power source that has a current rating that is sufficiently greater than the amount of current that will be drawn by the electronic components. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 5, Li / Nelson / Pribble / Mattaboni / Campbell does not expressly disclose wherein the total volume of the power supply electronics is equal to or smaller than 2 cm3.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the total volume of the power supply electronics is equal to or smaller than 2 cm3, because in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A.

Regarding claim 6, Li disclose wherein the inductor comprises a helically wound cylindrical inductor coil having an oblong shape and defining an inner volume (Fig. 2 shows a cross-section of the vaporizing device of Li, and shows that inductor / high frequency coil 3 is a helically wound cylindrical coil having an oblong shape and defining an inner volume), and wherein the helically wound cylindrical inductor coil is positioned on or adjacent the internal surface of the cavity (see Fig. 2).
Li does not expressly disclose wherein the inductor is part of an LC load network. However, Pribble discloses an inductor as part of an LC load network as described in the rejection of claim 1.
Li does not expressly disclose wherein the inductor defines an inner volume in the range of 0.15 cm3 to 1.10 cm3.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the inductor coil defines an inner volume in the range of 0.15 cm3 to 1.10 cm3, because in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A.

Regarding claim 8, Li discloses wherein the power source comprises a rechargeable battery (“power supply 10, the power supply can include a rechargeable cell or a disposable cell” [0019]). It is noted that Li does not expressly disclose wherein the power source is a DC power source. However, Nelson discloses a DC power source, which can be rechargeable or disposable, as described in the rejection of claim 1.

Regarding claim 10, Li does not disclose wherein the class E power amplifier has an output impedance and wherein the power supply electronics further comprises a matching network for matching the output impedance of the class E power amplifier to the low ohmic load.
Pribble discloses wherein the class E power amplifier has an output impedance (the amplifier necessarily has some value of output impedance) and wherein the power supply electronics further comprises a matching network for matching the output impedance of the class E power amplifier to the low ohmic load (see Fig. 2, showing amplifier 10 (which is also shown in Fig. 1) and “output matching network 24” [0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the class E power amplifier has an output impedance and wherein the power supply electronics further comprises a matching network for matching the output impedance of the class E power amplifier to the low ohmic load. It is well known that impedance matching is desirable in order to maximize power transfer to a load and minimize signal reflection from the load.
Regarding claim 11, Li / Nelson / Pribble / Mattaboni / Campbell discloses an inductive heating system comprising an inductive heating device according to claim 1, as described in the rejection of claim 1. Li further discloses an aerosol-forming substrate (Fig. 2, the aerosol-forming substrate includes atomizing core 1 and liquid storage component 14 [0017]), at least a portion of the aerosol-forming substrate being accommodated in the cavity of the inductive heating device (see Fig. 2, showing atomizing core 1 and liquid storage component 14 being accommodated in the cavity defined by housing 18). Li further discloses an inductor (high frequency coil 3 [0023]) inductively coupled to a susceptor (helix heater 2 [0017]), as described in the rejection of claim 1.
Li does not expressly disclose wherein the susceptor is positioned within the aerosol-forming substrate, such that the inductor of the LC load network of the DC/AC inverter of the inductive heating device is inductively coupled to the susceptor positioned within the aerosol-forming substrate to heat the aerosol-forming substrate during operation.
Campbell discloses a susceptor positioned within an aerosol-forming substrate (“The susceptor comprises an integral layer 400 having various discontinuities 410 therethrough. For example, integral layer 400 can be a screen, mesh or perforated foil of a suitable susceptor material and is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM, as shown in FIGS. 10A and 10B” [Col. 10, lines 45-51]). 
Pribble discloses an inductor that is part of an LC load network of a DC/AC inverter, as described in the rejection of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the susceptor is positioned within the aerosol-forming substrate, such that the inductor of the LC load network of the DC/AC inverter of the inductive heating device is inductively coupled to the susceptor positioned within the aerosol-forming substrate to heat the aerosol-forming substrate during operation. As recognized by Campbell, “[t]his arrangement increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].
Regarding claim 12, Li discloses wherein the aerosol-forming substrate is an aerosol-forming substrate of a smoking article (paragraph [0023] describes wherein “simulated smoke” is formed).

Regarding claim 13, Li does not expressly disclose wherein the aerosol-forming substrate of the smoking article is a tobacco-laden solid aerosol-forming substrate.
Campbell discloses wherein an aerosol-forming substrate of a smoking article is a tobacco-laden solid aerosol-forming substrate (“The susceptor comprises an integral layer 400 having various discontinuities 410 therethrough. For example, integral layer 400 can be a screen, mesh or perforated foil of a suitable susceptor material and is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM, as shown in FIGS. 10A and 10B” [Col. 10, lines 45-51]; additionally, Col. 10, line 44 – Col. 11, line 15 refers to a laminate of tobacco flavor medium, as well as an integral frame with perforations/openings supporting the tobacco flavor medium, indicating that the tobacco flavor medium is solid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the aerosol-forming substrate of the smoking article is a tobacco-laden solid aerosol-forming substrate. This allows the user to inhale a desired aerosol (tobacco), and “increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].

Regarding claim 17, Li discloses a method of operating an inductive heating system, the method comprising the steps of: 
providing a power source having a supply voltage (Fig. 2, power supply 10 [0017]),
providing a power supply electronics configured to operate at a frequency (Fig. 2, high frequency generator 6 [0017], which is electrically connected to power supply 10 [0019]; “an operation frequency at 1 MHz-960 MHz” [0008]),
providing a cavity capable of accommodating at least a portion of an aerosol-forming substrate (Fig. 2, the cavity is the space within housing 18; Fig. 2, the aerosol-forming substrate includes atomizing core 1 and liquid storage component 14 [0017]), the cavity being arranged such that upon accommodation of the portion of the aerosol-forming substrate in the cavity an inductor is inductively coupled to a susceptor (“the atomizing core 1 set in the high frequency coil 3 generates a high frequency current by induction, therefore the temperature of the atomizing core 1 raises sharply to the boiling point of the atomizing liquid in the atomizing core 1 and the liquid storage component 14, the atomizing liquid is hence vaporized” [0023]; Fig. 2, high frequency coil 3 corresponds to the inductor; helix heater 2 [0017] corresponds to the susceptor), and 
providing an aerosol-forming substrate and inserting at least a portion of the aerosol-forming substrate into the cavity (Fig. 2, the aerosol-forming substrate includes atomizing core 1 and liquid storage component 14 [0017], shown in the cavity defined by housing 18) such that the inductor is inductively coupled to the susceptor (described above).
Li does not expressly disclose wherein the power source having a supply voltage is a DC power source having a DC supply voltage.
Nelson discloses a DC power source comprising a rechargeable DC battery (“volatizing device 100 may include a battery 132” [0063]; “Examples of batteries include alkaline, nickel cadmium, nickel metal hydride, lithium ion, polymer lithium ion, and other materials” [0064]; these are known to be DC batteries; “battery 132 may be rechargeable and/or disposable” [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power source having a supply voltage is a DC power source having a DC supply voltage. This is the simple substitution of one known element (a DC power source, as described by Nelson) for another (a power source as described by Li) to achieve the predictable result of powering an inductively-heated aerosol-forming device.
Li does not expressly disclose the power supply electronics comprising a DC/AC inverter connected to the DC power source, the DC/AC inverter including a Class-E power amplifier including a transistor switch, a transistor switch driver circuit, and an LC load network configured to operate at an ohmic load, wherein the LC load network comprises a shunt capacitor and a series connection of a capacitor and an inductor having an ohmic resistance.
Pribble is directed toward a high-efficiency switch mode power amplifier [Title]. Pribble solves the same problem as the Applicant, which is how to provide highly-efficient power supply electronics (Applicant’s specification at page 7, lines 9-10; Pribble at [0002]). Pribble discloses power supply electronics configured to operate at a frequency (Pribble’s invention utilizes a “high frequency transistor” [0009]), the power supply electronics comprising a DC/AC inverter connected to a DC power source (Pribble refers to “DC power” and includes an equation with “DCin”, indicating a DC power source [0034]), the DC/AC inverter including a Class-E power amplifier (“FIG. 1, a single-stage class E amplifier circuit model 10” [0027]) including a transistor switch (see annotated Fig. 1), a transistor switch driver circuit (see annotated Fig. 1, and the Fig. 4 graph showing vi), and an LC load network configured to operate at an ohmic load, wherein the LC load network comprises a shunt capacitor and a series connection of a capacitor and an inductor having an ohmic resistance (see annotated Fig. 1; these elements will necessarily have an ohmic resistance; the LC load network of Pribble operates at some ohmic load value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, the power supply electronics comprising a DC/AC inverter connected to the DC power source, the DC/AC inverter including a Class-E power amplifier including a transistor switch, a transistor switch driver circuit, and an LC load network configured to operate at an ohmic load, wherein the LC load network comprises a shunt capacitor and a series connection of a capacitor and an inductor having an ohmic resistance. This configuration constitutes a highly-efficient power supply, which can be utilized in devices requiring a relatively-high output power while maximizing efficiency (that is, minimizing the amount of power dissipated within the electronic components), as recognized by Pribble ([0002], [0003]).
Li / Pribble does not expressly disclose wherein the operating frequency is in a range of 1 MHz to 30 MHz, or wherein the ohmic load is smaller than 2 Ohms. However, it is noted that Li discloses wherein the operating frequency is 1 MHz-960 MHz [0008].
Mattaboni is directed toward an inductively-coupled power source [Title]. Mattaboni solves the same problem as the Applicant, which is how to provide highly-efficient power supply electronics (Applicant’s specification at page 7, lines 9-10; Mattaboni describes utilizing a Class E power amplifier for improved efficiency at [0036]). Mattaboni discloses wherein an operating frequency may be “approximately 27 MHz” [0031], and wherein an ohmic load may be “5 ohms or less” [0037].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the operating frequency is in a range of 1 MHz to 30 MHz, or wherein the ohmic load is smaller than 2 Ohms. One of ordinary skill in the art would find it obvious to design an LC load network, such as that in Pribble, that operates at ohmic load that is required for the given application, and would find it obvious to utilize an operating frequency that adequately results in the desired power being supplied to the load. Furthermore, regarding the claimed frequency in a range of 1 MHz to 30 MHz, and the claimed ohmic load smaller than 2 Ohms, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.
Li does not expressly disclose wherein the susceptor is positioned within the aerosol-forming substrate. 
Campbell is directed toward inductive heating systems for smoking articles [Title]. Campbell discloses a susceptor positioned within an aerosol-forming substrate (“The susceptor comprises an integral layer 400 having various discontinuities 410 therethrough. For example, integral layer 400 can be a screen, mesh or perforated foil of a suitable susceptor material and is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM, as shown in FIGS. 10A and 10B” [Col. 10, lines 45-51]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the susceptor is positioned within the aerosol-forming substrate. “This arrangement increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].
Regarding claim 18, Li discloses wherein the power source is a rechargeable battery (“power supply 10, the power supply can include a rechargeable cell or a disposable cell” [0019]). It is noted that Li does not expressly disclose wherein the power source is a DC power source. However, Nelson discloses a DC power source, which can be rechargeable or disposable, as described in the rejection of claim 17.
Li does not expressly disclose wherein the method further comprises the step of charging the rechargeable battery prior to inserting the portion of the aerosol-forming substrate into the cavity.
However, this method step would have been obvious to try. That is, it would have been obvious to charge the rechargeable battery either (1) prior to, (2) after, or (3) simultaneously with inserting the portion of the aerosol-forming substrate into the cavity, with a reasonable expectation of success.

Regarding claim 19, Li discloses wherein the inductor is configured to inductively couple to the susceptor (“the atomizing core 1 set in the high frequency coil 3 generates a high frequency current by induction, therefore the temperature of the atomizing core 1 raises sharply to the boiling point of the atomizing liquid in the atomizing core 1 and the liquid storage component 14, the atomizing liquid is hence vaporized” [0023]; Fig. 2, high frequency coil 3 corresponds to the inductor; helix heater 2 [0017] corresponds to the susceptor).
Li does not expressly disclose wherein the aerosol-forming substrate comprises the susceptor.
Campbell discloses wherein an aerosol-forming substrate comprises a susceptor (please see the rejection of claim 17).
Li does not expressly disclose wherein the inductor is part of an LC load network.
However, Pribble discloses wherein an inductor is part of an LC load network (please see the rejection of claim 17).

Regarding claim 20, Li discloses wherein the inductor is configured to inductively couple to the susceptor during operation (please see the rejection of claim 1).
Li does not expressly disclose wherein the aerosol-forming substrate comprises the susceptor.
Campbell discloses wherein an aerosol-forming substrate comprises a susceptor (please see the rejection of claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the aerosol-forming substrate comprises the susceptor. “This arrangement increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].
Li does not expressly disclose wherein the inductor is part of an LC load network.
However, Pribble discloses wherein an inductor is part of an LC load network (please see the rejection of claim 17).

Regarding claim 21, Li / Nelson / Pribble / Mattaboni / Campbell discloses a kit comprising an inductive heating device according to claim 1, as described in the rejection of claim 1. Li further discloses an aerosol-forming substrate (Fig. 2, the aerosol-forming substrate includes atomizing core 1 and liquid storage component 14 [0017]), the inductive heating device and the aerosol-forming substrate being configured such that in operation at least a portion of the aerosol-forming substrate is accommodated in the cavity of the inductive heating device (see Fig. 2, showing atomizing core 1 and liquid storage component 14 accommodated in the cavity defined by housing 18). Li further discloses an inductor (high frequency coil 3 [0023]) inductively coupled to a susceptor (helix heater 2 [0017]), as described in the rejection of claim 1.
Li does not expressly disclose wherein the susceptor is positioned within the aerosol-forming substrate, such that the inductor of the LC load network of the DC/AC inverter of the inductive heating device is inductively coupled to the susceptor positioned within the aerosol-forming substrate.
Campbell discloses a susceptor positioned within an aerosol-forming substrate (“The susceptor comprises an integral layer 400 having various discontinuities 410 therethrough. For example, integral layer 400 can be a screen, mesh or perforated foil of a suitable susceptor material and is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM, as shown in FIGS. 10A and 10B” [Col. 10, lines 45-51]). 
Pribble discloses an inductor that is part of an LC load network of a DC/AC inverter, as described in the rejection of claim 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the susceptor is positioned within the aerosol-forming substrate, such that the inductor of the LC load network of the DC/AC inverter of the inductive heating device is inductively coupled to the susceptor positioned within the aerosol-forming substrate. As recognized by Campbell, “[t]his arrangement increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].

Regarding claim 22, Li discloses wherein the aerosol-forming substrate is an aerosol-forming substrate of a smoking article (paragraph [0023] describes wherein “simulated smoke” is formed).

Regarding claim 23, Li does not expressly disclose wherein the aerosol-forming substrate of the smoking article is a tobacco-laden solid aerosol-forming substrate.
Campbell discloses wherein an aerosol-forming substrate of a smoking article is a tobacco-laden solid aerosol-forming substrate (“The susceptor comprises an integral layer 400 having various discontinuities 410 therethrough. For example, integral layer 400 can be a screen, mesh or perforated foil of a suitable susceptor material and is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM, as shown in FIGS. 10A and 10B” [Col. 10, lines 45-51]; additionally, Col. 10, line 44 – Col. 11, line 15 refers to a laminate of tobacco flavor medium, as well as an integral frame with perforations/openings supporting the tobacco flavor medium, indicating that the tobacco flavor medium is solid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the aerosol-forming substrate of the smoking article is a tobacco-laden solid aerosol-forming substrate. This allows the user to inhale a desired aerosol (tobacco), and “increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the tobacco flavor medium to conduct heat thereto” [Col. 10, 51-55]. Additionally, this configuration minimizes the unintentional heating of adjacent, non-target portions of the device [Col. 10, lines 28-32].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nelson, Pribble, Mattaboni, and Campbell, in further view of Cohen et al. (US 2011/0036346).
Regarding claim 7, Li discloses wherein the device housing has a shape with the cavity being arranged at the proximal end of the device housing and with the power source being arranged at the distal end of the device housing, and wherein the power supply electronics is arranged between the power source and the cavity (Fig. 2, the cavity is the space within housing 18, which is shown on the right side / proximal end; power source 10 is shown on the left side / distal end; the power supply electronics includes high frequency generator 6, which is shown between power source 10 and the cavity).
Li does not expressly disclose wherein the shape of the housing is substantially cylindrical.
Cohen is directed toward an aerosol-forming device [Abstract]. Cohen discloses wherein the shape of the housing of the aerosol-forming device is substantially cylindrical (see Fig. 1, showing aerosol-forming device 10; “personal inhalation device 10 defines an elongated, cylindrical shape” [0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shape of the housing is substantially cylindrical. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nelson, Pribble, Mattaboni, and Campbell, in further view of Clothier (US 6,320,169) and Matsen et al. (US 2012/0145703).
Regarding claim 9, Li / Nelson / Pribble / Mattaboni / Campbell does not expressly disclose wherein the power supply electronics further comprises a microcontroller which is programmed to interrupt generation of AC power by the DC/AC inverter as the temperature of the susceptor positioned within the aerosol-forming substrate has exceeded a Curie temperature of the susceptor during operation, and which is programmed to resume generation of AC power as the temperature of the susceptor has cooled down below this Curie temperature again.
Clothier is directed toward an inductive heating device [Title]. Clothier discloses power supply electronics comprising a microcontroller (“control circuitry including a microprocessor” [Abstract]) which is programmed to interrupt generation of AC power by the DC/AC inverter (“control circuitry including a microprocessor (32) coupled with the component (28) for selectively initiating and terminating generation of a magnetic field”; “if induction heating of the object (20) is interrupted, it maybe resumed to nevertheless achieve a desired regulation temperature” [Abstract]; component 28 is a DC/AC inverter [Col. 5, lines 51-54]; see also Fig. 1]).
Matsen is directed toward an inductive heating device [Abstract]. Matsen discloses inductively heating an object (tool) using a susceptor, and recites, “Inductively heating the tool further includes coupling a plurality of inductive coil circuits in parallel with each other wherein each of the circuits includes an inductive coil and a susceptor having a Curie temperature, driving each of the circuits within alternating current, and shunting power away from one of the circuits when the susceptor in the circuit reaches its Curie temperature" [0010].
Therefore, given Clothier’s teaching of interrupting and resuming the generation of a magnetic field in order to provide temperature control of an inductive device, and Matsen’s teaching of shunting power away from a circuit when a susceptor reaches its Curie temperature, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power supply electronics further comprises a microcontroller which is programmed to interrupt generation of AC power by the DC/AC inverter as the temperature of the susceptor positioned within the aerosol-forming substrate has exceeded a Curie temperature of the susceptor during operation, and which is programmed to resume generation of AC power as the temperature of the susceptor has cooled down below this Curie temperature again. This allows for providing desired temperature control of a susceptor, wherein it is well known that susceptors used in inductive heating have a Curie temperature that is determined by the material composition of the susceptor and that corresponds to the temperature at which the susceptor’s magnetic properties change.

Response to Arguments
Applicant’s arguments, see pages 8 – 9, filed 7/29/2022, with respect to the notice that claims 14 – 16 would be objected to as being substantial duplicates of claims 11 – 13 should claims 11 – 13 be found allowable, have been fully considered and are persuasive. It is noted that claims 14 – 16 have been cancelled. However, new claims 21 – 23 recite language substantially the same as the language of claims 14 – 16, respectively. Applicant has stated that claim 11 recites, “at least a portion of the aerosol-forming substrate being accommodated in the cavity.” Claim 21 recites, “in operation at least a portion of the aerosol-forming substrate is accommodated in the cavity of the inductive heating device." Therefore, claim 21 does not require that at least a portion of the aerosol-forming substrate is accommodated in the cavity; rather, it only requires that in operation, at least a portion of the aerosol-forming substrate is accommodated in the cavity. Therefore, claims 21 – 23 are not substantial duplicates of claims 11 – 13, respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761